      Case: 3:20-cv-00276-MPM-RP Doc #: 22 Filed: 12/07/20 1 of 1 PageID #: 246




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

HAWK TECHNOLOGY SYSTEMS, LLC                                                                      PLAINTIFF

v.                                                                              No. 3:20-CV-276-MPM-RP

KIRKLAND’S INC. D/B/A
KIRKLAND’S STORES, INC.                                                                        DEFENDANT


                          ORDER GRANTING MOTION TO INTERVENE

        Salient Systems Corporation (“Salient”) moves to intervene as a party defendant. Docket #9.

Salient provided the video surveillance security technology at issue in the present case. Id. Accordingly,

Salient seeks to intervene since it is in the best position to oppose any allegations of patent infringement.

The court agrees that under Federal Rule of Civil Procedure 24(a)(2), Salient “claims an interest relating

to the property or transaction that is the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede [Salient’s] ability to protect its interest.” Noting that

the Plaintiff has filed no objection, the court finds that the motion is well taken.

        Therefore, the Motion to Intervene (Docket #9) is GRANTED.1

        SO ORDERED, this the 7th day of December, 2020.
                                                    /s/ Roy Percy
                                                    UNITED STATES MAGISTRATE JUDGE




1
 Since Salient joins in Defendant Kirkland’s Motion to Dismiss (Docket #11), no responsive pleading is due from
Salient at this time.
